[SUTHERLAND ASBILL & BRENNAN LLP LETTERHEAD] April 30, 2012 Board of Directors Transamerica Life Insurance Company Transamerica Corporate Separate Account Sixteen 4333 Edgewood Road, NE Cedar Rapids, IA52499 Re: Transamerica Corporate Separate Account Sixteen Advantage X File Nos. 333-109579/811-21440 To the Board of Directors We hereby consent to the reference to our name under the caption "Legal Matters" in the Statement of Additional Information filed as part of Post-Effective Amendment 18 to the Form N-6 registration statement for Transamerica Corporate Separate Account Sixteen (File No. 333-109579).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Sincerely, SUTHERLAND ASBILL & BRENNAN LLP By:/s/ Frederick R. Bellamy Frederick R. Bellamy
